DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “a display device” in lines 3 and 16. It is not clear if these are the same or different display devices. 
Claim 20 recites “the display device” in line 1. It is unclear which display device this limitations is referring to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-8, 12, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guell et al. (US 7180476 B1).

Concerning claim 1, Guell et al. (hereinafter Guell) teaches a method, comprising: 
receiving, by a computer system, a first group of video feeds from a first group of one or more cameras located on an exterior of a vehicle (col. 4, ll. 33-38: image sensors 32 supply signals to an electronic imaging system or CPU); 
creating, by the computer system, from the first group of video feeds, a combined video feed for a user that depicts a unified view of an external environment of the vehicle from a point of view that is based on position information and orientation information for the user (fig. 5B: 74; col. 5, ll. 29-38; fig. 3: 38 &  col. 4, ll. 40-48: helmet tracking system 38 provides position and orientation information of the user), wherein the unified view includes portions of the external environment that are not visible from a current position of the user due to intervening structure in an interior portion of the vehicle (fig. 5B: enhanced exterior view 74); 
creating, by the computer system, a modified video feed by overlaying the combined video feed with non-obscuring reference markers that indicate a position of one or more reference points in the interior portion of the vehicle (fig. 5B: enhanced exterior view 74; col. 5, ll. 32-36: “…the helmet-mounted display visor is a "see-through" type that permits light to pass through whatever image is displayed thereupon. The intensity may be controlled by the system controller 66…”); and 
providing, by the computer system, the modified video feed to a display device for display in the user's field of vision (fig. 5B: enhanced exterior view 74; col. 5, ll. 32-36: the modified video feed is provided to a helmet-mounted display visor).

Concerning claim 4, Guell further teaches the method of claim 1, wherein the non-obscuring reference markers include a semi-transparent hologram of the structure of the interior of the vehicle that is overlaid on the combined video feed (fig. 5B: enhanced exterior view 74; col. 5, ll. 32-36: the helmet-mounted display visor provides a “see-through” display allowing light to pass through whatever image is being displayed including interior structures. The intensity can be controlled by system controller 66.; col. 5, ll. 47-52: visualizing both interior and enhanced exterior scenes in a “glass cockpit” view).

Concerning claim 5, Guell further teaches the method of claim 1, wherein the display device is a head-mounted display worn by a user of the device (col. 5, ll. 32-36: the helmet-mounted display visor).

Concerning claim 6, Guell further teaches the method of claim 5, wherein the position information indicates the user's location in the interior portion of the vehicle (col. 4, ll. 54-62: the emitter 44 on helmet 46 has a known relationship with sensor 48 in tracking system 38), and wherein the orientation information indicates how the user's head is positioned (col. 4, ll. 45-48: tracking the user turning his or her head).

Concerning claim 7, Guell further teaches the method of claim 5, wherein the position information indicates the user's location in the interior portion of the vehicle (col. 4, ll. 54-62: the emitter 44 on helmet 46 has a known relationship with sensor 48 in tracking system 38), and wherein the orientation information is based on user input indicated a desired field of vision (col. 4, ll. 45-48: tracking the user turning his or her head allows scanning across a number of images produced by sensors 32 (desired field of vision); fig. 6B).

Concerning claim 8, Guell teaches the method of claim 1, further comprising receiving, by the computer system, user input to obscure a portion of the modified video feed (col. 5, ll. 39-42: user modification to entirely obscure the visor view; or col. 6, ll. 28-30: the user can choose to focus on one or two tiles (portions of the modified video feed) in fig. 6B).

Concerning claim 12, Guell teaches the method of claim 1, further comprising receiving, by the computer system, user input to switch to a view from a source other than vehicle (col. 6, ll. 6-11).

Claim 16 is the corresponding non-transitory, computer-readable storage medium to the method of claim 1 and is rejected under the same rationale.

Claim 17 is the corresponding vehicle to the method of claim 1 and is rejected under the same rationale.

Concerning claim 18, Guell further teaches the method of claim 17, wherein the vehicle is a tank (col. 3, ll. 46-54: military vehicles such as tanks).

Concerning claim 19, Guell further teaches the method of claim 17, wherein the vehicle is an aerial vehicle (col. 3, ll. 46-54: aircraft).

Concerning claim 20, Guell further teaches the method of claim 17, wherein the display device is a head-mounted display device (col. 5, ll. 32-36: the helmet-mounted display visor).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Guell et al. (US 7180476 B1) in view of Wright et al. (US 20170330381 A1).

Concerning claim 2, Guell teaches the method of claim 1. Not explicitly taught is the method, receiving, by the computer system, a second group of video feeds from a second group of one or more cameras located within the interior portion of the vehicle; and wherein creating the modified video feed includes using information from the second group of video feeds to overlay the non-obscuring reference markers.
Wright et al. (hereinafter Wright) teaches, receiving, by the computer system, a second group of video feeds from a second group of one or more cameras located within the interior portion of the vehicle (fig. 1: image capture devices 14); and 
wherein creating the modified video feed includes using information from the second group of video feeds to overlay the non-obscuring reference markers (¶¶0022-0024). Given this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Guell and Wright and receive a second group of video feeds from a second group of one or more cameras located within the interior portion of the vehicle and create the modified video feed includes using information from the second group of video feeds to overlay the non-obscuring reference markers in order to blend the internal and external environments to create complete, mixed reality vehicle operating environments.

Concerning claim 3, Guell teaches the method of claim 1. Not explicitly taught is the method, wherein creating the modified video feed includes using static information about the interior portion of the vehicle to overlay the non-obscuring reference markers.
Wright teaches creating the modified video feed includes using static information about the interior portion of the vehicle to overlay the non-obscuring reference markers (¶0024: captured image of the internal environment). Given this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Guell and Wright and use static information about the interior portion of the vehicle to overlay the non-obscuring reference markers in order to blend the internal and external environments to create complete, mixed reality vehicle operating environments.

Concerning claim 10, Guell teaches the method of claim 1. Guell teaches low-light operation (col. 3, ll. 42-47). Not explicitly taught is the method, further comprising receiving, by the computer system, user input to activate low-light operation.
Wright teaches one known arrangement comprising a night vision camera and using one or more predefined hand gestures associated with specific control commands (¶0007). Given this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Guell and Wright to receive user input (hand gestures) to activate the low-light operation of the Guell invention in order to enhance the user’s view in low-light operations.

Concerning claim 11, Guell teaches the method of claim 1. Not explicitly taught is the method, further comprising receiving, by the computer system, user input to adjust contrast between portions of a displayed image.
Wright teaches receiving, by the computer system, user input to adjust contrast between portions of a displayed image (¶¶0026-0029: the user option of manipulation and/or removal of real world objects or portions of the mixed reality environment). Given this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Guell and Wright to receive user input (hand gestures) to adjust contrast between portions of a displayed image in order to give the user control of what is displayed in the mixed reality image (Wright, ¶0026).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Guell et al. (US 7180476 B1) in view of Jarrett et al. (US 10874164 B1).

Concerning claim 9, Guell teaches the method of claim 1. Not explicitly taught is the method, further comprising receiving, by the computer system, user input to reduce glare.
Jarrett et al. (hereinafter Jarrett) teaches a dynamically tinted display visor that receives, by a computer system, user input to reduce glare (col. 6, ll. 20-27: reduction of glare by transitioning the visor to an opaque state based on user input). Given this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Guell and Jarrett to receive user input (hand gestures) to transition the visor to an opaque state in order to reduce glare during the daytime (Jarrett, col. 6, ll. 20-27).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Guell et al. (US 7180476 B1).

Concerning claim 13, Guell teaches the method of claim 12. Guell further teaches the enhanced vision system being used in a plurality of vehicles including, trucks and automobiles, military vehicles such as tanks, firefighting vehicles, boats and ships, submarines (col. 3, ll. 46-54), however, fails to explicitly teach the source other than the vehicle, being a land-based vehicle.
Taking into account Guell’s teachings of receiving information from a source other than the vehicle and knowledge of the enhanced vision system being compatible with a plurality of vehicle types, including tanks and firefighting vehicles, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Guell invention to receive a video feed from a land-based vehicle in order to provide a desirable view to the user from a source other than the vehicle (Guell, col. 3, ll. 46-54).

Concerning claim 14, Guell teaches the method of claim 12. Guell further teaches receiving information from a source other than the vehicle that is a surveillance aircraft (col. 6, ll. 6-11: AWACS plane), however, fails to explicitly teach the source other than the vehicle being a drone.
Taking into account Guell’s teachings of receiving information from a surveillance aircraft and knowledge of the enhanced vision system being compatible with a plurality of other vehicle types, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Guell invention to receive a video feed from a drone in order to provide an eye-in-the-sky surveillance view (Guell, col. 6, ll. 6-11).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Guell et al. (US 7180476 B1) in view of Ready-Campbell et al. (US 20210149403 A1).

Concerning claim 15, Guell teaches the method of claim 1. Guell teaches the method, further comprising: 
applying, by the computer system, image processing techniques on a portion of the first group of video feeds received from another vehicle to determine obstructions in a path of the vehicle (col. 7, ll. 57-63: a plurality of aircraft having the enhanced vision system are networked together an greatly enhance the ability to detect and track moving targets (obstructions); col. 8, ll. 13-22: engaging, evading, or deploying countermeasures). Not explicitly taught is the obstructions being in a planned route, and in response to determining obstructions in the planned route, causing display, by the computer system, of a modified route to the user.
Ready-Campbell et al. (hereinafter Ready-Campbell), in a similar field of endeavor, teaches a land-based vehicle in a fleet of vehicles that uses image recognition analysis to detect obstacles in a planned route of the land-based vehicle (¶0182, ¶0206), and in response to determining obstructions in the planned route, calculating, by the computer system, of a modified route to the user (¶0182, ¶0206). Given this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Guell and Ready-Campbell to detect obstructions in a planned route of the vehicle and calculate a modified route to be displayed on the head-mounted visor of the user in order to provide instructions for navigating over an unobstructed route circumventing the obstacle (e.g., evade) (Ready-Campbell, ¶0206).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/            Primary Examiner, Art Unit 2425